Case: 18-13032   Date Filed: 01/11/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13032
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 5:15-cv-00222-WTH-PRL



DARRELL SMITH,

                                                          Petitioner-Appellant,

versus

WARDEN,
FCC COLEMAN - USP II,
                                                        Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (January 11, 2019)

Before WILLIAM PRYOR, GRANT, and HULL, Circuit Judges.

PER CURIAM:
                Case: 18-13032        Date Filed: 01/11/2019      Page: 2 of 3


       Darrell Smith, proceeding pro se, appeals the district court’s denial of his 28

U.S.C. § 2241 petition. On appeal, he contends that he has an “exceptional

constitutional interest” in being transferred to a prison that offers participation in a

counseling program for sex offenders because he is ineligible for parole on his

concurrent state life sentences until he completes such a program. 1 He argues that,

in denying him access to the counseling program, the Bureau of Prisons is

effectively denying him his chance at parole. We review de novo the district

court’s denial of Smith’s 28 U.S.C. § 2241 habeas petition. See Dohrmann v.

United States, 442 F.3d 1279, 1280 (11th Cir. 2006).

       “Congress has given federal prison officials full discretion to control”

prisoner eligibility for rehabilitative programs, and federal prisoners have no

statutory or constitutional right to participate in such programs. Moody v. Daggett,

429 U.S. 78, 88 n. 9, 97 S. Ct. 274 (1976) (citing 18 U.S.C. § 4081). Nor is Smith

entitled to be housed in a particular prison facility. See McKune v. Lile, 536 U.S.
24, 39, 122 S. Ct. 2017 (2002); Meachum v. Fano, 427 U.S. 215, 225, 96 S. Ct.
2532 (1976). And even assuming for purposes of this appeal that Smith’s inability

to participate in a sex offender treatment program affected the Georgia Parole




1
  For the first time on appeal, Smith contends that his eligibility for federal parole is also
conditioned on his participation in a sex offender treatment program. But because Smith failed
to raise that claim in the district court, we will not consider it now. See Samak v. Warden, FCC
Coleman-Medium, 766 F.3d 1271, 1273 n.1 (11th Cir. 2014).
                                                2
                Case: 18-13032       Date Filed: 01/11/2019       Page: 3 of 3


Board’s decision to deny him parole,2 Smith still has no constitutional liberty

interest in transferring to a prison that offers the program because he has no

constitutional right to parole. See Greenholtz v. Inmates of Nebraska Penal &

Corr. Complex, 442 U.S. 1, 7, 99 S. Ct. 2100 (1979) (“There is no constitutional or

inherent right of a convicted person to be conditionally released before the

expiration of a valid sentence.”); Sultenfuss v. Snow, 35 F.3d 1494, 1499 (11th Cir.

1994) (“[T]he Georgia parole system does not create a liberty interest protected by

the Due Process Clause.”). Accordingly, the district court did not err in denying

Smith’s habeas petition, and we affirm.

       AFFIRMED.




2
 June 2013 correspondence from the Georgia Board of Pardons and Paroles stated to Smith:
“The Board determined that your parole release would not be compatible with the welfare of
society (see O.C.G.A. 42-9-42(c)) due to the severe nature of the offense(s) for which you were
convicted.”
                                               3